Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
1)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 17:
	on lines 38-40, delete
	--in the inboard shoulder land portion, a shortest distance S7 from an axially 	outer edge of the second main groove to an axially innermost edge of each 	closed groove is smaller than the shortest distance S4,--; and
	on line 45, after "greater than the shortest distance S4,", insert
	--in the inboard shoulder land portion, a shortest distance S7 from an axially 	outer edge of the second main groove to an axially innermost edge of each 	closed groove is smaller than the shortest distance S4,--.
2)	Authorization for this examiner’s amendment was given in an interview with Andrew D. Meikle on 3-5-21 and reaffirmed in the supplemental amendment filed
3-9-21.




3)	The following is an examiner’s statement of reasons for allowance:
	As to claim 1, the prior art fails to render obvious further modifying Ohno (US 2013/0312886) such that the inboard crown land portion is a plain rib that is not provided with any grooves and closed grooves; it being noted that Ohno (US 2013/0312886) and Billingsley (US 2,575,439) show providing closed grooves in all land portions of a tread.
	As to claim 17, the prior art fails to render obvious further modifying Ohno (US 2013/0312886) such that in the inboard shoulder land portion, a shortest distance S7 from an axially outer edge of the second main groove to an axially innermost edge of each closed groove is smaller than the shortest distance S4; it being noted that Japan 926 shows providing the closed grooves nearest a circumferential groove in both shoulder land portions at the same distance (instead of different distances) from the circumferential groove.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 6, 2021
March 11, 2021